Case: 12-13198     Date Filed: 07/11/2013   Page: 1 of 4




                                                              [DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 12-13198
                           ________________________

                        D.C. Docket No. 1:09-cv-01790-AT



JOSEPH LAMAR KNIGHT,

                         Plaintiff - Appellee,

versus

FORSYTH COUNTY, GEORGIA, et al.,

                         Defendants,

BEN A. FINLEY,
DAVID MARSH,
MARK HOFFMAN,
individually and in their capacity as a
Sheriff's Deputy of Forsyth County, et al.,

                         Defendants - Appellants.

                           ________________________

                   Appeal from the United States District Court
                      for the Northern District of Georgia
                         ________________________

                                  (July 11, 2013)
                Case: 12-13198      Date Filed: 07/11/2013      Page: 2 of 4


Before WILSON and COX, Circuit Judges, and VOORHEES, * District Judge.

PER CURIAM:

       Defendants Ben A. Finley, David Marsh, and Mark Hoffman (collectively

the “officers”), members of the Forsyth County Sheriff’s Department, appeal the

district court’s denial of their motion for summary judgment on qualified immunity

grounds in Plaintiff Joseph Lamar Knight’s civil rights action against them alleging

violations of his Fourth Amendment rights. The district court granted summary

judgment for the officers as to Knight’s claim that they unlawfully entered and

remained in his home, but denied summary judgment with regard to Knight’s claim

that the officers used excessive force when Finley shot Knight, a 67-year-old man,

in the upper chest with a bean-bag round, and when Hoffman and Marsh forcibly

removed Knight from the home.

       We review the denial of the officers’ motion for summary judgment de

novo, viewing the facts and making all inferences in the light most favorable to the

nonmoving party. Tinker v. Beasley, 429 F.3d 1324, 1326 (11th Cir. 2005) (per

curiam). After careful review of the parties’ briefs and the record, and with the

benefit of oral argument, we agree with the district court that when viewing the

facts and taking all inferences in favor of Knight, there is sufficient evidence to

support a finding that Sergeant Finley violated clearly established law when he

       *
        Honorable Richard L. Voorhees, United States District Judge for Western District of
North Carolina, sitting by designation.
                                              2
              Case: 12-13198     Date Filed: 07/11/2013    Page: 3 of 4


deployed lethal force—by shooting Knight in the upper chest with a bean-bag

round from a distance of about three feet—in order to subdue him. See Mercado v.

City of Orlando, 407 F.3d 1152, 1160–61 (11th Cir. 2005) (denying qualified

immunity to officer who used a “less lethal” munition in a lethal manner when he

shot a distraught subject in the head with the “less lethal” round). Although Knight

was not complying with police orders when he barricaded himself in his bedroom,

a reasonable jury could find that he posed no immediate danger to the officers that

would have justified the use of deadly force against him, and the district court was

therefore correct to deny qualified immunity to Sergeant Finley. See id.

      That said, we cannot agree with the district court’s conclusion that Officers

Hoffman and Marsh are not entitled to qualified immunity. Our review of the

record does not convince us that Officers Hoffman and Marsh violated clearly

established law when they handcuffed and forcibly removed Knight, an intoxicated

man who had barricaded himself in his bedroom during a five-hour standoff with

police, from his home. See, e.g., Penley v. Eslinger, 605 F.3d 843, 850 (11th Cir.

2010) (explaining that “we must be careful to evaluate the reasonableness of an

officer’s conduct on a case-by-case basis from the perspective of a reasonable

officer on the scene, rather than with the 20/20 vision of hindsight” (internal

quotation marks omitted)). Therefore, and although we affirm the district court’s

grant of summary judgment with regard to the officers’ entry into the home and the

                                          3
              Case: 12-13198     Date Filed: 07/11/2013   Page: 4 of 4


district court’s denial of qualified immunity as to Sergeant Finley, we reverse the

denial of qualified immunity as to Officers Hoffman and Marsh and remand for

further proceedings consistent with this opinion.

      AFFIRMED IN PART, REVERSED IN PART, AND REMANDED.




                                          4